Exhibit 10.5

 

WYNN RESORTS, LIMITED, a Nevada corporation

 

and

 

WYNN RESORTS FUNDING, LLC, a Nevada limited liability company

 

$200,000,000

6% Convertible Subordinated Debentures Due 2015

 

PURCHASE AGREEMENT

 

Dated: June 30, 2003

 



--------------------------------------------------------------------------------

WYNN RESORTS, LIMITED, a Nevada corporation

and

WYNN RESORTS FUNDING, LLC, a Nevada limited liability company

$200,000,000

6% Convertible Subordinated Debentures due 2015

 

June 30, 2003

 

Deutsche Bank Securities Inc.

as Representative of the Initial Purchasers

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

 

Ladies and Gentlemen:

 

Wynn Resorts, Limited, a Nevada corporation (the “Company”) and Wynn Resorts
Funding, LLC, a Nevada limited liability company (the “Guarantor”), confirm
their agreement with Deutsche Bank Securities Inc. and the other Initial
Purchaser named in Schedule II hereto (collectively, the “Initial Purchasers,”
which term shall also include any initial purchaser substituted as hereinafter
provided in Section 11 hereof), for whom Deutsche Bank Securities Inc. is acting
as representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of the respective principal amounts set forth in
Schedule II of $200,000,000 aggregate principal amount of the Company’s 6%
Convertible Subordinated Debentures due 2015 (the “Debentures”), guaranteed by
the Guarantor (the “Subsidiary Guarantee”), and with respect to the grant by the
Company to the Initial Purchasers of the option described in Section 2(b) hereof
to purchase all or any part of an additional $50,000,000 aggregate principal
amount of Debentures. The aforesaid $200,000,000 aggregate principal amount of
Debentures (the “Initial Securities”) to be purchased by the Initial Purchasers
and all or any part of the $50,000,000 aggregate principal amount of Debentures
subject to the option described in Section 2(b) hereof (the “Option Securities”)
are hereinafter called, collectively, the “Securities.”

 

The Securities are to be issued pursuant to an indenture to be dated as of the
Closing Time (as defined in Section 2(c) hereof) (the “Indenture”) among the
Company, the Guarantor and U.S. Bank, National Association, as trustee (the
“Trustee”). The Indenture will conform in all material respects to the
respective statements relating thereto in the Offering Memorandum (as defined
below) and the term sheet attached hereto as Schedule IA. Under certain
circumstances, the Securities will be convertible into shares of common stock,
par value $0.01 per share, of the Company (the “Common Stock”) in accordance
with the terms of the Securities and the Indenture. Securities issued in
book-entry form will be issued to Cede & Co. as nominee of The Depository Trust
Company (“DTC”) pursuant to a letter agreement, to be dated as of the Closing
Time (the “DTC Agreement”), among the Company, the Trustee and DTC.

 

The holders of Securities will be entitled to the benefits of a Registration
Rights Agreement, to be dated as of the Closing Time, in substantially the form
attached hereto as Annex A, with such changes as shall be agreed to by the
parties hereto (the “Registration Rights Agreement”), pursuant to which the
Company and the Guarantor will file a registration statement (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
registering the resales of the Securities and the shares of Common Stock
issuable upon conversion thereof, as referred to in the Registration Rights
Agreement, under the Securities Act of 1933, as amended (the “1933 Act”).

 

1



--------------------------------------------------------------------------------

The holders of Securities will be entitled to the benefits of a Pledge and
Security Agreement, to be dated as of the Closing Time, in substantially the
form attached hereto as Annex B, with such changes as shall be agreed to by the
parties thereto (the “Pledge and Security Agreement”), pursuant to which the
Company will pledge to the Trustee its 100% member’s interest in the Guarantor
as security for the exclusive benefit of the holders of the Securities to
provide for payment in full of three years of the scheduled interest payments
due on the Securities up to and including the interest payment due on July 15,
2006.

 

The holders of Securities will be entitled to the benefits of a Collateral
Pledge and Security Agreement, to be dated as of the Closing Time, in
substantially the form attached hereto as Annex C, with such changes as shall be
agreed to by the parties thereto (the “Collateral Pledge and Security Agreement”
and together with the Pledge and Security Agreement, the “Collateral
Agreements”), pursuant to which the Guarantor will pledge to the Trustee as
security for the exclusive benefit of the holders of the Securities, U.S.
government securities in an amount sufficient upon receipt of scheduled interest
and principal payments of such securities to provide for payment in full of
three years of the scheduled interest payments due on the Securities up to and
including the interest payment due on July 15, 2006.

 

The holders of Securities will also be entitled to the benefits of a parent
guarantee provided for under the Indenture, pursuant to which the Company will
guarantee the obligations of the Guarantor under the Subsidiary Guarantee (the
parent guarantee, together with the Subsidiary Guarantee, the “Guarantee”).

 

The Company and the Guarantor understand that the Initial Purchasers propose to
make an offering of the Securities on the terms and in the manner set forth
herein and agrees that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Securities to purchasers
(“Subsequent Purchasers”) at any time after this Purchase Agreement (the
“Agreement”) has been executed and delivered. The Securities are to be sold to
the Initial Purchasers and offered and sold by the Initial Purchasers without
being registered under the 1933 Act, in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, investors that
acquire Securities may only resell or otherwise transfer such Securities if such
Securities in accordance with the terms of the Indenture are hereafter
registered under the 1933 Act or if an exemption from the registration
requirements of the 1933 Act is available (including the exemption afforded by
Rule 144A (“Rule 144A”) of the rules and regulations promulgated under the 1933
Act by the Securities and Exchange Commission (the “Commission”)).

 

The Company and the Guarantor have prepared and delivered to each Initial
Purchaser, on the date hereof, copies of a draft offering memorandum (the “Draft
Offering Memorandum”). The Company and the Guarantor have prepared and will
deliver to the Initial Purchasers, on July 2, 2003 or the next succeeding day,
copies of a final offering memorandum dated June 30, 2003 (the “Final Offering
Memorandum”), for use by such Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Securities. “Offering
Memorandum” means, with respect to any date or time referred to in this
Agreement, the most recent offering memorandum (whether the Final Offering
Memorandum or any amendment or supplement to such document), including exhibits
thereto and any documents incorporated therein by reference, that has been
prepared and delivered by the Company and the Guarantor to the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Securities.

 

All references in this Agreement to financial statements and schedules and other
information that are “contained,” “included,” “disclosed,” “described,”
“referenced” or “stated” in the Offering Memorandum (or other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information that are incorporated by reference in the
Offering

 

2



--------------------------------------------------------------------------------

Memorandum; and all references in this Agreement to amendments or supplements to
the Offering Memorandum shall be deemed to mean and include the filing of any
document under the Securities Exchange Act of 1934 (the “1934 Act”) which is
incorporated by reference in the Offering Memorandum.

 

This Agreement, the Registration Rights Agreement, the Indenture, the Debentures
and the Collateral Agreements are referred to herein as the “Transaction
Agreements.”

 

SECTION 1. Representations and Warranties by the Company and the Guarantor.

 

(a) Representations and Warranties. Each of the Company and the Guarantor,
jointly and severally, represents and warrants to each Initial Purchaser as of
the date hereof, as of the Closing Time referred to in Section 2(c) hereof, and
on each Date of Delivery (if any) referred to in Section 2(b) hereof, and agrees
with each Initial Purchaser, as follows:

 

(i) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the state of Nevada, with corporate power and
authority to own or lease and operate its properties and conduct its business as
described in the Offering Memorandum and to enter into and to perform its
obligations under this Agreement. Each of the subsidiaries of the Company
(including the Guarantor) is listed on Schedule 1(a)(i) hereto (collectively,
the “Subsidiaries”) and has been duly organized and is validly existing as a
corporation or limited liability company in good standing under the laws of the
jurisdiction of its organization, with corporate or limited liability company
power and authority to own or lease and operate its properties and conduct its
business as described in the Offering Memorandum. Neither the Company nor the
Guarantor owns or controls, directly or indirectly, any corporation, association
or other entity other than the Subsidiaries listed on Schedule 1(a)(i) hereto.
The Company and each of the Subsidiaries are duly qualified to transact business
in all jurisdictions in which the conduct of their business requires such
qualification, except for such jurisdictions where the failure to so qualify
would not, individually or in the aggregate, reasonably be expected to result in
any material adverse change in the business, properties, assets, operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business (any such change, a “Material Adverse Change”). The outstanding
membership interests and shares of capital stock of each of the Subsidiaries
have been duly authorized and validly issued, the shares of capital stock of
such Subsidiaries are fully paid and non-assessable and, except as accurately
described in all material respects in the Offering Memorandum or as set forth on
Schedule 1(a)(i), all such interests and shares are owned by the Company or
another Subsidiary free and clear of all liens, encumbrances and equities and
claims, except for any lien, encumbrance, equity or claim granted or agreed to
be granted pursuant to any of the Collateral Agreements; and except as
accurately described in all material respects in the Offering Memorandum or as
set forth on Schedule 1(a)(i), there are no authorized or outstanding options,
warrants, preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
Subsidiaries.

 

(ii) As of the date hereof, the authorized capital stock of the Company consists
only of 400,000,000 shares of Common Stock and 40,000,000 shares of Preferred
Stock, par value $0.01 per share. As of the date hereof, there are 82,351,957
shares of Common Stock and no shares of Preferred Stock outstanding. The
outstanding shares of Common Stock of the Company and have been duly authorized
and validly issued and are fully paid and non-assessable and have been issued in
compliance with federal and state securities laws. The outstanding member’s
interests in the Guarantor have been duly authorized and validly issued and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of Common

 

3



--------------------------------------------------------------------------------

 

Stock of the Company or member’s interests in the Guarantor were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company or the Guarantor.
Upon issuance and delivery of the Securities in accordance with this Agreement
and the Indenture, the Securities will be convertible for Common Stock in
accordance with the terms of the Securities and the Indenture. The shares of
Common Stock issuable upon conversion of the Securities have been duly
authorized and reserved for issuance upon such conversion by all necessary
corporate action, and such shares, when issued upon such conversion, will be
validly issued, fully paid and non-assessable; and, except as set forth in the
Offering Memorandum, no preemptive rights, rights of first refusal or other
similar rights of stockholders or others exist with respect to any of the shares
of Common Stock or the issue and sale thereof by the Company. Neither the
offering or sale of the Securities nor conversion thereof as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any shares of Common Stock. The Common Stock conforms in all material respects
to the description thereof contained in the Offering Memorandum. The form of
certificate for the shares of Common Stock conforms to the form required by the
corporate law of the state of Nevada.

 

(iii) The table relating to the capitalization of the Company under the heading
“Capitalization” in the Offering Memorandum, including the footnotes thereto,
(i) with respect to the actual capitalization of the Company as of March 31,
2003, presents fairly the information contained therein and (ii) with respect to
the expected capitalization of the Company as of March 31, 2003 on an as
adjusted basis giving effect to the sale of the Securities, was prepared in good
faith by the Company, and represents the best estimates and assumptions of the
Company with respect to the information contained therein. All of the Securities
conform to the description thereof contained in the Offering Memorandum.

 

(iv) As of its date and at all subsequent times up to and including the Closing
Time (and, if any Option Securities are purchased, the Date of Delivery), the
Offering Memorandum, as amended or supplemented by any amendments and
supplements thereto does not contain, and will not contain, any untrue statement
of material fact and does not omit, and will not omit, to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company and the Guarantor make no representations or
warranties as to information contained in or omitted from the Offering
Memorandum, or any such amendment or supplement, in reliance upon, and in
conformity with, written information furnished to the Company and Guarantor by
or on behalf of any Initial Purchaser through the Representative specifically
for use in the preparation thereof.

 

(v) The consolidated financial statements of the Company and its Subsidiaries,
together with related notes and schedules as set forth in the Offering
Memorandum (collectively, the “financial statements”), present fairly the
consolidated financial position and the results of operations and cash flows of
the Company and its Subsidiaries, at the indicated dates and for the indicated
periods. Such financial statements have been prepared in accordance with
generally accepted principles of accounting as applied in the United States,
consistently applied throughout the periods involved, except as disclosed
therein, and all adjustments necessary for a fair presentation of results for
such periods have been made. The financial and statistical data included in the
Offering Memorandum, including such data set forth under the captions
“Capitalization” and “Selected Consolidated Historical Financial Data,” presents
fairly the information shown therein and such data has been compiled on a basis
consistent with the financial statements presented therein and the books and
records of the Company and its Subsidiaries. The as adjusted financial
information included in the Offering Memorandum

 

4



--------------------------------------------------------------------------------

presents fairly in all material respects the information shown therein, has been
properly compiled on the bases described therein, and, in the opinion of the
Company and the Guarantor, the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions or circumstances referred to therein.

 

(vi) Deloitte & Touche LLP, which has certified the financial statements
included in the Offering Memorandum, is an independent public accountant as
required by the 1933 Act and the rules and regulations of the Commission.

 

(vii) There is no action, suit, claim or proceeding pending or, to the knowledge
of the Company or the Guarantor, threatened (i) against the Company or any of
the Subsidiaries or (ii) that has as the subject thereof any officer or director
of, or property owned or leased by or to, the Company or any of its
Subsidiaries, in each case, before any court or administrative agency or
otherwise where, in any such case, (A) there is a reasonable possibility of such
action, suit or proceeding being determined adversely to the Company or its
Subsidiaries and (B) any such action, suit, claim or proceeding, if so
determined adversely, would reasonably be expected to result in a Material
Adverse Change, or prevent, adversely affect, hinder or delay the consummation
of the transactions contemplated by this Agreement or the performance by the
Company or any of its Subsidiaries of their obligations hereunder except as
otherwise disclosed in the Offering Memorandum. Except as otherwise disclosed in
the Offering Memorandum, neither the Company nor any of its Subsidiaries is
involved in any labor dispute with the employees of the Company or any of its
Subsidiaries or predecessors, or with the employees of any principal supplier,
contractor or sub-contractor of the Company or any of its Subsidiaries that
would reasonably be expected to result in a Material Adverse Change, and, to the
best of the Company’s and the Guarantor’s knowledge, no such dispute is
threatened or imminent.

 

(viii) Except as disclosed in the Offering Memorandum, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good title to all personal property owned by them or reflected as owned by
them in the Offering Memorandum, subject to no lien, mortgage, pledge, charge or
encumbrance of any kind except those reflected in the consolidated financial
statements described in Section 1(a)(v) above or that do not, individually or in
the aggregate, materially and adversely affect the value of such property and do
not, individually or in the aggregate, materially interfere with the use made or
proposed to be made of such property by the Company and its Subsidiaries. Except
as disclosed in the Offering Memorandum, the real property, improvements,
equipment and personal property held under lease by the Company or any
Subsidiary are held under valid and enforceable leases, with such exceptions as
are not material and do not materially interfere with the use made or proposed
to be made of such leased real property, improvements, equipment or personal
property by the Company or such Subsidiary.

 

(ix) The Company and its Subsidiaries have timely filed all federal, state,
local and foreign tax returns that have been required to be filed, all of which
tax returns are true, correct and complete in all material respects, and have
timely paid all taxes due and payable, except (i) as may be being contested in
good faith and by appropriate proceedings and for which the Company and its
Subsidiaries have established reserves that are adequate for the payment thereof
and are in conformity with generally accepted accounting principles as applied
in the United States or (ii) to the extent that the failure to timely file any
such tax returns or to timely pay such taxes has not resulted in, and would not
reasonably be expected to result in, a Material Adverse Change. All material
taxes of the Company and its Subsidiaries not yet due and payable have been
provided for in the consolidated financial statements described in Section
1(a)(v) above to the extent required by and in conformity with generally
accepted accounting principles as applied in the

 

5



--------------------------------------------------------------------------------

United States, and neither the Company nor the Guarantor has received written
notice of any actual or proposed additional material tax assessment against the
Company or any of its Subsidiaries.

 

(x) Except as disclosed in each of the Draft Offering Memorandum and the
Offering Memorandum or as contemplated by the execution of the Transaction
Agreements, since the respective dates as of which information is given in each
of the Draft Offering Memorandum and the Offering Memorandum, as each may be
amended or supplemented, (i) there has not been any Material Adverse Change or
any development that would reasonably be expected to result in a Material
Adverse Change, (ii) neither (A) the Company and its Subsidiaries, taken as a
whole, nor (B) the Guarantor has incurred any material liability or obligation,
indirect, direct or contingent, not in the ordinary course of business nor
entered into any material transaction or agreement not in the ordinary course of
business and (iii) there has been no dividend or distribution of any kind
declared, paid or made by the Company or, except for dividends paid to the
Company or other Subsidiaries, any of its Subsidiaries on any class of capital
stock or repurchase or redemption or call by the Company or any of its
Subsidiaries of capital stock.

 

(xi) Neither the Company nor any of its Subsidiaries is or with the giving of
notice or lapse of time or both, will be, in violation of or in default under
(i) its charter, by-laws, operating agreement or other organizational document
or (ii) the terms of any other security issued by it or any obligation,
agreement, covenant or condition contained in any stockholders’ agreement,
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which any of them may be bound, or to which any of
the property or assets of the Company or any of its Subsidiaries is subject
(collectively, the “Agreements and Instruments”) except, solely with respect to
this clause (ii), for such violations or defaults that would not reasonably be
expected to result in a Material Adverse Change. The execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the Collateral
Agreements, the Indenture, the Securities and any other material agreement or
instrument entered into or issued or to be entered into or issued by the Company
or any of its Subsidiaries in connection with the transactions contemplated
hereby or thereby and compliance by the Company and its Subsidiaries with their
obligations hereunder or thereunder (including the issuance and sale of the
Securities and the issuance of the shares of Common Stock upon conversion of the
Securities) do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
a Repayment Event (as defined below) under, or, except with respect to the
transactions contemplated by the Offering Memorandum, result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Subsidiaries pursuant to, or require the consent of any
other party that has not already been obtained to, the Agreements and
Instruments except for such conflicts, breaches, defaults or Repayment Events or
liens, charges or encumbrances that, singly or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change, nor will such
execution, delivery, performance or compliance result in any violation of (i)
the provisions of the charter, by-laws or any other organizational document of
the Company or any of its Subsidiaries, as applicable, or (ii) any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over it or any of its assets or properties and, solely with respect
to this clause (ii), which violation would reasonably be expected to result in a
Material Adverse Change. As used herein, a “Repayment Event” means any event or
condition that gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

(xii) The execution and delivery of, and the performance by the Company and the
Guarantor of their obligations under, this Agreement have been duly and validly
authorized by all necessary action on the part of the Company and the Guarantor,
and this Agreement has been duly executed and delivered by the Company and the
Guarantor.

 

(xiii) The Indenture has been duly authorized by the Company, and, when executed
and delivered by the Company, and assuming the due authorization, execution and
delivery thereof by the Trustee, will constitute a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. At the Closing
Time, the Indenture will conform in all material respects to the description
thereof contained in the Offering Memorandum.

 

(xiv) The Registration Rights Agreement has been duly authorized by the Company
and the Guarantor, and when duly executed and delivered by the Company, the
Guarantor, and assuming the due authorization, execution and delivery thereof by
the Initial Purchasers, will constitute a valid and binding agreement of each of
the Company and the Guarantor, enforceable against the Company and the Guarantor
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles. At the Closing Time, the Registration Rights Agreement will conform
in all material respects to the description thereof contained in the Offering
Memorandum.

 

(xv) The Collateral Pledge and Security Agreement has been duly authorized by
the Guarantor, and, when executed and delivered by the Guarantor, and assuming
the due authorization, execution and delivery thereof by the Trustee, will
constitute a valid and binding agreement of the Guarantor, enforceable against
the Guarantor in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles. At the Closing Time, the Collateral Pledge and Security
Agreement will conform in all material respects to the descriptions thereof
contained in the Offering Memorandum.

 

(xvi) The Pledge and Security Agreement has been duly authorized by the Company,
and, when executed and delivered by the Company, and assuming the due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles. At the Closing Time, the Pledge and Security Agreement will conform
in all material respects to the descriptions thereof contained in the Offering
Memorandum.

 

(xvii) The Securities have been duly authorized and, at the Closing Time (or, if
any Option Securities are being purchased, at the Date of Delivery) will have
been duly executed by the Company and, when authenticated, issued and delivered
in the manner provided for in the Indenture and delivered against payment of the
purchase price therefor as provided in this Agreement, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, and entitled to the benefits of the Indenture,
except as the enforcement thereof may be limited by bankruptcy, insolvency
reorganization, moratorium or

 

7



--------------------------------------------------------------------------------

other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles, and will be in the form contemplated by the
Indenture.

 

(xviii) The Guarantee has been duly authorized by each of the Company and the
Guarantor, and when executed and delivered in accordance with the terms of the
Indenture and when the Debentures and Guarantee are duly issued, authenticated
and delivered in accordance with the terms of the Indenture and the Debentures
and delivered to and paid for by the Initial Purchasers in accordance with the
terms of this Agreement and the Indenture, will constitute the valid and legally
binding obligation of the Company and the Guarantor, enforceable against the
Company and the Guarantor in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or to
general equitable principles. The Guarantee will conform in all material
respects to the description thereof in the Offering Memorandum.

 

(xix) Each approval, consent, order, authorization, designation, declaration or
filing by or with any regulatory, administrative or other governmental body
(including, without limitation, the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, the
Public Utilities Commission of Nevada, the Nevada State Engineer’s Office and
the Macau Special Administrative Region of the People’s Republic of China)
(together, the “Consents”) necessary in connection with the execution and
delivery by the Company or the Guarantor of this Agreement, the Indenture, the
Collateral Agreements and the Registration Rights Agreement and the consummation
of the proposed offering of the Securities, the issuance of shares of Common
Stock upon conversion of the Securities and the consummation of the transactions
contemplated by this Agreement (except such additional steps as may be necessary
to qualify the Securities or shares of Common Stock issuable upon conversion
thereof for offering by the Initial Purchasers under state securities or Blue
Sky laws) has been obtained or made and is in full force and effect, except (a)
such as have been already obtained, (b) as may be required under the 1933 Act or
the rules and regulations of the Commission thereunder in connection with the
transactions contemplated by the Registration Rights Agreement or state
securities laws, (c) for the qualification of the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”), (d) as may be required under
the Uniform Commercial Code by the Collateral Agreements, (e) as may be required
under the 1934 Act or the rules and regulations of the Commission thereunder
(the “1934 Act Regulations”) in connection with any offer to repurchase the
Securities pursuant to the terms of the Securities and (f) as disclosed in the
Offering Memorandum.

 

(xx) Except as disclosed in the Offering Memorandum or as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, (i) the Company and each of its Subsidiaries has obtained and
holds all franchises, licenses, leases, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, variances,
qualifications, easements, rights of way, liens and other rights, privileges and
approvals (including with respect to environmental laws) required under any
federal, state, local or foreign law or governmental authority (“Permits”) for
the ownership or current use of all real property owned or leased by the Company
or such Subsidiary and for any other property otherwise currently operated by or
on behalf of, or for the benefit of, such entity and for the operation of each
of its businesses as presently conducted, (ii) all such Permits are in full
force and effect, and the Company and each of its Subsidiaries has performed and
observed all requirements of such Permits, (iii) no event has occurred that
allows or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to the

 

8



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, or to the current operation of any of its
businesses or any property currently owned, leased or otherwise operated by such
entity, (v) the Company and each of its Subsidiaries reasonably believes that
each of its Permits will be timely renewed and complied with, without material
expense, and that any additional Permits that may be required of such entity in
order to conduct its business as proposed to be conducted will be timely
obtained and complied with, without material expense, and (vi) neither the
Company nor the Guarantor has any knowledge or any reason to believe that any
governmental authority is considering limiting, suspending, revoking or renewing
any such Permits on terms materially more burdensome than the terms of such
Permit as in effect as the date hereof.

 

(xxi) Except as otherwise disclosed in the Offering Memorandum or as would not
reasonably be expected to result in a Material Adverse Change, (i) neither the
Company nor any of its Subsidiaries is or has in the past been in violation of
any applicable federal, state, local or foreign statute, law, rule, regulation,
ordinance, code or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”); (ii) neither the Company nor any of its Subsidiaries nor,
to the knowledge of the Company or the Guarantor, any third party, has used,
released, discharged, generated, manufactured, produced, stored, or disposed of
in, on, under, or about the real property owned or leased by the Company or any
of its Subsidiaries or any improvements thereon (the “Sites”) or transported
thereto or therefrom, any Hazardous Materials that would reasonably be expected
to subject the Company or any of its Subsidiaries to any liability under any
Environmental Law; (iii) there are no underground tanks and no Hazardous
Materials used, stored or present at or on the Sites that would reasonably be
expected to result in liability for the Company or any of its Subsidiaries under
applicable Environmental Laws; (iv) to the knowledge of the Company or the
Guarantor after due inquiry, there is or has been no condition, circumstance,
action, activity or event that could reasonably form the basis of any violation
of, or any liability to the Company or any of its Subsidiaries under, any
Environmental Law; (v) there is no pending or, to the knowledge of the Company
or the Guarantor, threatened, action, proceeding, investigation or inquiry by
any regulatory or governmental body or any non-governmental third party with
respect to the presence or release of Hazardous Materials, on, from or to the
Sites; (vi) neither the Company nor the Guarantor has any knowledge of any past
or existing violations of any applicable Environmental Laws by any person
relating in any way to the Sites; and (vii) neither the Company nor any of its
Subsidiaries has received any complaint, adverse order, directive, citation or
adverse notice from any governmental body with respect to any Environmental Law.

 

(xxii) Except as otherwise disclosed in the Offering Memorandum, (i) the Company
and its Subsidiaries each own or possess the valid right to use all trademarks,
trade names, service marks, domain names and copyrights (together with the
applications for registrations and registrations therefor), non-patent license
rights, know-how (including trade secrets and other unpatented and unpatentable
proprietary or confidential information, materials, systems or procedures),
technologies, inventions and other non-patent intellectual property or
non-patent proprietary rights (collectively, “Intellectual Property”), which are
material to any of their businesses and are presently used in their businesses,
and neither the Company nor any of its Subsidiaries has any reason to believe
that it or they will not own or possess or be able to obtain

 

9



--------------------------------------------------------------------------------

when needed the valid right to use all Intellectual Property necessary to carry
on their businesses as presently proposed to be conducted; (ii) neither the
Intellectual Property owned or used by, nor the conduct or operation of the
businesses (as presently and proposed to be conducted or operated) of, the
Company or any of its Subsidiaries has infringed upon, misappropriated or
violated, or, if the businesses are conducted or operated as presently intended,
will, to the knowledge of the Company or any of its Subsidiaries, infringe upon,
misappropriate or violate, any Intellectual Property of any other person or
entity; (iii) to the knowledge of the Company and the Guarantor, none of the
Intellectual Property or the patents or patent rights (collectively, the
“Patents”), employed by the Company or any of its Subsidiaries has been obtained
or is being used by the Company or any such Subsidiary in violation of any
contractual obligation binding on the Company, such Subsidiary or any of their
respective officers, directors or employees or otherwise in violation of the
rights of any persons, except as would not reasonably be expected to result in a
Material Adverse Change; (iv) neither the Company nor any of its Subsidiaries
has received any written communications or been served with any document
relating to any action or proceeding, nor, to the knowledge of the Company or
any of its Subsidiaries, is any action or proceeding pending, alleging that the
Company or any such Subsidiary has violated, infringed upon or misappropriated,
or, by conducting its business as set forth in the Offering Memorandum, would
violate, infringe upon or misappropriate, any of the Intellectual Property or
Patents of any other person or entity; (v) neither the Company nor the Guarantor
knows of any material infringement by others of Intellectual Property or Patents
owned by or licensed to the Company or any of its Subsidiaries; (vi) neither the
Company nor any of its Subsidiaries has any reason to believe that it does not
own or have a valid right to use, or will not own or possess or be unable to
acquire or obtain the valid right to use, any Patents necessary to carry on
their businesses as presently conducted or as proposed to be conducted; and
(vii) neither the Company nor its Subsidiaries has any reason to believe that
the Patents owned or used by the Company or any of its Subsidiaries, or the
conduct or operation of their businesses has infringed, or that the Patents or
the conduct or operation of businesses as presently or proposed to be conducted
will infringe, any Patent of any other person or entity. The Company and its
Subsidiaries have taken all reasonable steps necessary to secure their interests
in, and protect the secrecy, confidentiality and value of, their Intellectual
Property and Patents, including without limitation entering into written
confidentiality agreements with their employees and contractors.

 

(xxiii) Neither the Company nor any of its Subsidiaries, nor to the Company’s
nor the Guarantor’s knowledge, any of its or their affiliates, has taken or will
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or that could reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of Common Stock to
facilitate the sale or resale of the Securities.

 

(xxiv) Neither the Company nor the Guarantor is, and upon the issuance and sale
of the Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Offering Memorandum, neither of them will be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended (the “1940 Act”).

 

(xxv) Neither the Company nor any of its Subsidiaries is a “holding company” or
a “subsidiary company” of a “holding company,” as such terms are defined in the
Public Utilities Holding Company Act of 1935, as amended, or is a “public
utility,” as such term is defined in the Federal Power Act, as amended.

 

(xxvi) The Company and each of its Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed

 

10



--------------------------------------------------------------------------------

in accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

(xxvii) The Company and each of its Subsidiaries carry, or are covered by,
insurance with insurers of recognized financial responsibility in such amounts,
with such deductibles and covering such risks as is commercially reasonable and
as the Company and its Subsidiaries deem adequate and prudent for the conduct of
their respective businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses including, but not
limited to, policies covering real and personal property owned or leased by the
Company and its Subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes. Such insurance coverage (including deductibles,
retentions and self-insurance amounts) complies with the insurance coverage
required at the Closing Time (or if any Option Securities are being purchased,
at the Date of Delivery) under the Master Disbursement Agreement, dated as of
October 30, 2002, by and among Wynn Las Vegas, LLC, Wynn Las Vegas Capital
Corp., Wynn Design & Development, LLC, Deutsche Bank Trust Company Americas,
Wells Fargo Bank, National Association and Wells Fargo Bank Nevada, National
Association. Neither the Company nor the Guarantor has reason to believe that
such insurance coverage cannot be renewed as and when such coverage expires or
that similar coverage could not be obtained from similar insurers at a cost that
would not reasonably be expected to result in a Material Adverse Change (other
than as a result of general market conditions).

 

(xxviii) Except for matters that would not reasonably be expected to result in a
Material Adverse Change, the Company and each of its Subsidiaries is in
compliance with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”). No “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company or any of its Subsidiaries would have any liability. Neither
the Company nor any of its Subsidiaries has incurred or expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Section 412 with respect to unpaid
or delinquent contributions or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”). Except for matters that would not reasonably be expected to result in a
Material Adverse Change, each “pension plan” for which the Company or any
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, that would cause the loss of such qualification.

 

(xxix) Neither the Company nor any of its Subsidiaries nor, to the best of the
Company’s or the Guarantor’s knowledge, any director, officer, agent, employee
or other person associated with or acting on behalf of the Company or any of its
Subsidiaries or any beneficial owner of 10 percent or more of the capital stock
of the Company or any of its Subsidiaries has, with respect to the Company or
any of its Subsidiaries, (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or (iv) made any bribe, unlawful rebate, payoff, influence payment,
kickback or other unlawful payment.

 

11



--------------------------------------------------------------------------------

(xxx) The Offering Memorandum as delivered from time to time shall incorporate
by reference the most recent Annual Report of the Company on Form 10-K filed
with the Commission (including any amendments thereto), each Quarterly Report of
the Company on Form 10-Q and each Current Report of the Company on Form 8-K
filed with the Commission since the end of the fiscal year to which such Annual
Report relates and the Definitive Proxy Statement of the Company filed on
Schedule 14A on April 21, 2003. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission complied and will comply in all material
respects with the requirements of the 1934 Act and the 1934 Act Regulations,
and, when read together with the other information in each of the Draft Offering
Memorandum and the Offering Memorandum, at the date hereof with respect to the
Draft Offering Memorandum and at the time the Offering Memorandum was issued and
at the Closing Time (and, if any Option Securities are purchased, at the Date of
Delivery) with respect to the Offering Memorandum, did not and will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

(xxxi) Neither the Company, the Guarantor nor any of their affiliates, as such
term is defined in Rule 501(b) under the 1933 Act (each, an “Affiliate”), have,
directly or indirectly, solicited any offer to buy, sold or offered to sell or
otherwise negotiated in respect of, or will solicit any offer to buy, sell or
offer to sell or otherwise negotiate in respect of, in the United States or to
any United States citizen or resident, any security that is or would be
integrated with the sale of the Securities in a manner that would require the
offered Securities to be registered under the 1933 Act.

 

(xxxii) The Securities are eligible for resale pursuant to Rule 144A and, other
than the shares of Common Stock into which they are convertible, will not be, at
the Closing Time, of the same class (within the meaning of Rule 144(A)(d)(3)(i)
of the 1933 Act) as securities listed on a national securities exchange
registered under Section 6 of the 1934 Act, or quoted in a U.S. automated
interdealer quotation system.

 

(xxxiii) None of the Company, the Guarantor, their Affiliates or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom neither the Company nor the Guarantor makes any representation) has engaged
or will engage, in connection with the offering of the offered Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the 1933 Act.

 

(xxxiv) Subject to compliance by the Initial Purchasers with the agreements set
forth in Section 2 and the procedures set forth in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the offered
Securities to the Initial Purchasers and to each Subsequent Purchaser in the
manner contemplated by this Agreement and the Offering Memorandum to register
the Securities under the 1933 Act or to qualify the Indenture under the 1939
Act.

 

(xxxv) The Company is subject to the reporting requirements of Section 13 or
Section 15(d) of the 1934 Act.

 

(xxxvi) Each of the Collateral Agreements, when executed and delivered by the
Company and the Guarantor and assuming the due authorization and delivery
thereof by the Trustee and the Collateral Agent, will be effective to create in
favor of the Collateral Agent, for the benefit of the Trustee and the holders of
the Debentures, a legal, valid and enforceable security interest in the
Collateral (as defined in the applicable Collateral Agreement) described

 

12



--------------------------------------------------------------------------------

therein and proceeds and products thereof. In the case of the Pledged Equity
Interests (as defined in the Pledge and Security Agreement), when financing
statements in appropriate form are filed with the Secretary of State of the
State of Nevada (which financing statements shall have been duly completed and
delivered to the Collateral Agent at or prior to the Closing Time), and in the
case of the Pledged Securities (as defined in the Collateral Pledge and Security
Agreement), when the Collateral Pledge and Security Agreement has been executed
and delivered by the Guarantor, the Trustee, the Collateral Agent and the
Securities Intermediary (as defined therein), the Collateral Agreements shall
constitute a fully perfected security interest in, all right, title and interest
of the Company or the Guarantor, as the case may be, in such Collateral and the
proceeds and products thereof, as security for the obligations secured
thereunder, in each case prior and superior in right to any other person or
entity.

 

(b) Officer’s Certificates. Any closing certificate signed by any officer of the
Company or the Guarantor delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
or the Guarantor to each Initial Purchaser as to the matters covered thereby.

 

(c) Reliance. The Company and the Guarantor acknowledge that the Initial
Purchasers and, for purposes of the opinions to be delivered pursuant to Section
5 hereof, counsel to the Company and the Guarantor and counsel to the Initial
Purchasers, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

 

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Initial Purchaser, severally and not jointly, and
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company, at the price set forth in Schedule I, the aggregate principal amount of
Initial Securities set forth in Schedule II opposite the name of such Initial
Purchaser, plus any additional principal amount of Securities that such Initial
Purchaser may become obligated to purchase pursuant to the provisions of Section
11 hereof.

 

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers to purchase
up to an additional $50,000,000 aggregate principal amount of Securities at the
same price per Security set forth in Schedule I for the Initial Securities, plus
accrued interest, if any, from the Closing Time to the Date of Delivery (as
defined below). The option hereby granted will expire 30 days after the date
hereof and may be exercised in whole or in part from time to time within such 30
day period upon notice by the Initial Purchasers to the Company setting forth
the number of Option Securities as to which the Initial Purchasers are then
exercising the option and the time and date of payment and delivery for such
Option Securities; provided, however, that Option Securities may not be issued
in whole or in part after the period which ends 13 days after the date hereof
unless the Initial Purchasers determine, subject to the prompt review and
reasonable approval (which shall not be unreasonably withheld or delayed) by the
Company, that such Option Securities would not be treated as having been issued
with “original issue discount” for purposes of Sections 1271-1275 of the Code
and the applicable Treasury regulations promulgated thereunder. Any such time
and date of delivery (a “Date of Delivery”) shall be determined by the Initial
Purchasers, and shall be either (i) the same time and date as the Closing Time
or (ii) if other than the Closing Time, such other time and date that is not
earlier than three nor later than seven full business days after the exercise of
said option; provided, however, that in no event shall any Date of Delivery be
prior to the Closing Time, as hereinafter defined; provided, further,

 

13



--------------------------------------------------------------------------------

that each Date of Delivery shall be within the 30 day period commencing with and
including the Closing Time.

 

(c) Payment. Payment of the purchase price for, and delivery of the global
certificates for the Initial Securities shall be made at the office of Latham &
Watkins LLP, 633 West Fifth Street, Los Angeles, California 90071, or at such
other place as shall be agreed upon by the Representative and the Company, at
10:00 A.M. (New York time) on the third business day after the date hereof
(unless postponed in accordance with the provisions of Section 11), or such
other time not later than ten business days after such date as shall be agreed
upon by the Representative and the Company (such time and date of payment and
delivery being herein called the “Closing Time”). In addition, in the event that
the Initial Purchasers have exercised their option to purchase all or any of the
Option Securities, payment of the purchase price for, and delivery of one or
more global certificates for such Option Securities, shall be made at the
above-mentioned offices of Latham & Watkins LLP, or at such other place as shall
be agreed upon by the Company and the Initial Purchasers, on the relevant Date
of Delivery as specified in the notice from the Initial Purchasers to the
Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representative for the respective accounts of the Initial Purchasers of one or
more global certificates for the Securities to be purchased by the Initial
Purchasers. It is understood that each Initial Purchaser has authorized the
Representative, for such Initial Purchaser’s account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities that
such Initial Purchaser has agreed to purchase. Deutsche Bank Securities Inc.,
individually and not as representative of the Initial Purchasers, may (but shall
not be obligated to) make payment of the purchase price for the Securities to be
purchased by any Initial Purchaser whose funds have not been received by Closing
Time, or, if any Option Securities are purchased, the Date of Delivery, but such
payment shall not relieve such Initial Purchaser from its obligations hereunder.

 

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in global form. The global certificates
representing the Initial Securities and the Option Securities, if any, shall be
made available for examination by the Initial Purchasers in The City of New York
not later than 10:00 A.M. (Eastern time) on the last business day prior to the
Closing Time or the relevant Date of Delivery, or the case may be.

 

SECTION 3. Covenants of the Company and the Guarantor. Each of the Company and
the Guarantor, jointly and severally, covenants with each Initial Purchaser as
follows:

 

(a) Offering Memorandum. The Company, as promptly as possible, will furnish to
each Initial Purchaser, without charge, such number of copies of the Offering
Memorandum and any amendments and supplements thereto and documents incorporated
by reference therein as such Initial Purchaser may reasonably request.

 

(b) Notice and Effect of Material Events. Until the date that is the later of
the effective date of the Company’s registration statement for the resale of the
Securities pursuant to the terms of the Registration Rights Agreement or six
months from the date hereof, the Company will immediately notify each Initial
Purchaser, and confirm such notice in writing, of (x) any filing made by the
Company or the Guarantor of information relating to the offering of the
Securities with any securities exchange or any other regulatory body or tax
authority in the United States or any other jurisdiction, and (y) prior to the
completion of the placement of the offered Securities by the Initial Purchasers,
any material changes in or affecting the condition, financial or otherwise, or
the earnings, business affairs or business prospects of the Company and its
Subsidiaries considered as one enterprise that (i) make any statement in the
Offering Memorandum false or misleading or (ii) are not disclosed in the
Offering Memorandum. In such event or

 

14



--------------------------------------------------------------------------------

if during such time any event shall occur as a result of which it is necessary,
in the reasonable opinion of any of the Company, the Guarantor or their counsel,
the Initial Purchasers or counsel for the Initial Purchasers, to amend or
supplement the Offering Memorandum in order that the Offering Memorandum not
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances then existing, the Company will forthwith amend or supplement
the Offering Memorandum by preparing and furnishing to each Initial Purchaser an
amendment or amendments of, or a supplement or supplements to, the Offering
Memorandum (in form and substance satisfactory in the reasonable opinion of
counsel for the Initial Purchasers) so that, as so amended or supplemented, the
Offering Memorandum will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing at the time it is delivered to a
Subsequent Purchaser, not misleading.

 

(c) Amendment to Offering Memorandum and Supplements. The Company will advise
each Initial Purchaser promptly of any proposal to amend or supplement the
Offering Memorandum and will not effect such amendment or supplement without the
consent of the Initial Purchasers, which consent shall not be unreasonably
withheld or delayed. Neither the consent of the Initial Purchasers, nor the
Initial Purchasers’ delivery of any such amendment or supplement, shall
constitute a waiver of any of the conditions set forth in Section 5 hereof.

 

(d) Qualification of Securities for Offer and Sale. Each of the Company and the
Guarantor will use its best efforts, in cooperation with the Initial Purchasers,
to qualify the Securities and shares of Common Stock issuable upon conversion of
the offered Securities for offering and sale under the applicable securities
laws of such states and other jurisdictions as the Initial Purchasers reasonably
may designate and to maintain such qualifications in effect as long as required
for the sale of the Securities; provided, however, that neither the Company nor
the Guarantor shall be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject.

 

(e) DTC. The Company will cooperate with the Initial Purchasers and use its best
efforts to permit the offered Securities to be eligible for clearance and
settlement through the facilities of DTC.

 

(f) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities (including contributing approximately $35.1 million
of the net proceeds of this offering at the Closing Time (or up to approximately
$43.9 million if the Initial Purchasers exercise their option to purchase Option
Securities pursuant to Section 2(b) in full) to the Guarantor, which will use
such proceeds to purchase U.S. government securities to secure the payment of
three years of the scheduled interest payments due on the Securities during the
period from the Closing Time (or with respect to any Option Securities that are
purchased, the Date of Delivery) up to and including July 15, 2006) in the
manner described in the Offering Memorandum under “Use of Proceeds.”

 

(g) Restriction on Sale of Securities. During a period of 90 days from the date
of the Offering Memorandum, neither the Company not any of its Subsidiaries
will, without the prior written consent of the Representative, directly or
indirectly, issue, sell, offer or agree to sell, grant any option for the sale
of, or otherwise dispose of, any other debt securities of the Company or its
Subsidiaries or securities of the Company or its Subsidiaries that are
convertible into, or exchangeable for, the offered Securities or such other debt
securities.

 

15



--------------------------------------------------------------------------------

(h) PORTAL Designation. The Company will use its best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
(“NASD”) relating to trading in the PORTAL Market.

 

(i) Listing of Common Stock. The Company will use its best efforts to cause all
shares of Common Stock issuable upon conversion of the Securities to be quoted
on the Nasdaq National Market (or on any other principal securities exchange or
inter-dealer quotation system on which shares of Common Stock issued by the
Company are then listed).

 

(j) Reservation of Common Stock. The Company will reserve and keep available at
all times, free of preemptive or other similar rights, a sufficient number of
shares of Common Stock for the purpose of enabling the Company to satisfy any
obligations to issue the Common Stock issuable upon conversion of the
Securities.

 

(k) Restriction on Sale of Common Stock. During a period of 90 days from the
date of the Offering Memorandum, the Company will not, without the prior written
consent of the Representative, (i) directly or indirectly, offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or, other than in
accordance with the Registration Rights Agreement, file any registration
statement under the 1933 Act with respect to any of the foregoing or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; provided, however, that (i) the Company may
issue shares of its Common Stock or options to purchase its Common Stock, or
Common Stock upon exercise of options, pursuant to any stock option, stock
incentive or other stock plan or arrangement described in the Offering
Memorandum, but only if the holders of such shares, options, or shares issued
upon exercise of such options (other than directors and officers of the Company
who are the subject of a separate lock-up agreement with the Initial
Purchasers), are not permitted under their option grant to sell, offer, dispose
of or otherwise transfer any such shares or options during such 90 day period
without the prior written consent of the Representative (which consent may be
withheld at the sole discretion of the Representative and (ii) the foregoing
restriction shall not apply to the sale of the Securities under this Agreement.

 

(l) Reporting Requirements. During the period when the Offering Memorandum is
required to be delivered pursuant to Section 6(a)(vii) hereof, the Company will
file all documents required to be filed with the Commission pursuant to the 1934
Act within the time periods required by the 1934 Act and the 1934 Act
Regulations.

 

SECTION 4. Payment of Expenses.

 

(a) Expenses. The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, printing,
delivery to the Initial Purchasers and any filing of the Offering Memorandum
(including financial statements and any schedules or exhibits and any document
incorporated therein by reference) and of each amendment or supplement thereto,
(ii) the preparation, printing and delivery to the Initial Purchasers of this
Agreement, the Indenture, the Registration Rights Agreement, the Collateral
Agreements and such other documents as may be required in connection with the
offering, purchase, sale, issuance or delivery of the Securities, (iii) the
preparation, issuance and delivery of the global certificates for the Securities
to the Initial Purchasers, including any transfer taxes, any stamp or other
duties payable upon the sale, issuance and delivery of the Securities to the
Initial Purchasers and any charges of DTC in connection therewith, (iv) the fees
and disbursements of

 

16



--------------------------------------------------------------------------------

the Company’s and the Guarantor’s counsel, accountants and other advisors, (v)
the qualification of the Securities under securities laws in accordance with the
provisions of Section 3(d) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Initial Purchasers in connection therewith
and including a maximum of $7,500 in connection with the preparation of the Blue
Sky Survey and any supplement thereto, (vi) any fees or expenses incurred in
connection with the inclusion of the Common Stock issuable upon conversion of
the Securities on the Nasdaq National Market, (vii) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, and (viii) any fees and
expenses payable in connection with the initial and continued designation of the
Securities as PORTAL securities under the PORTAL Market Rules pursuant to NASD
Rule 5322.

 

(b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or Section
10(a)(i) hereof, the Company shall reimburse the Initial Purchasers for all of
their out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Initial Purchasers.

 

SECTION 5. Conditions of the Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company and the Guarantor contained in
Section 1 hereof or in certificates of any officer of the Company or any of its
Subsidiaries delivered pursuant to the provisions hereof, to the performance by
the Company and the Guarantor of their covenants and other obligations
hereunder, and to the following further conditions:

 

(a) Opinion of Counsel for Company and the Guarantor.

 

(i) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Company and the Guarantor, in form and substance reasonably
satisfactory to counsel for the Initial Purchasers to the effect set forth in
Exhibit B hereto. In giving such opinion such counsel may rely, as to all
matters governed by the laws of jurisdictions other than the law of the State of
New York and the federal law of the United States, upon the opinions of counsel
satisfactory to the Representative. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its Subsidiaries and
certificates of public officials.

 

(ii) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Schreck Brignone, special Nevada counsel for
the Company and the Guarantor, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers to the effect set forth in Exhibit C hereto.

 

(iii) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Manuel Alexandre de Oliveira Correia da Silva,
special Macau counsel for Wynn Resorts (Macau) S.A., in form and substance
reasonably satisfactory to counsel for the Initial Purchasers to the effect set
forth in Exhibit D hereto.

 

(iv) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Fulbright & Jaworski, special regional counsel
for Wynn Resorts (Macau) S.A., in form and substance reasonably satisfactory to
counsel for the Initial Purchasers to the effect set forth in Exhibit E hereto.

 

(v) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Mann & Partners, special Isle of Man counsel
for certain Subsidiaries

 

17



--------------------------------------------------------------------------------

of the Company, in form and substance reasonably satisfactory to counsel for the
Initial Purchasers to the effect set forth in Exhibit F hereto.

 

(vi) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Hoosenally and Neo, special Hong Kong counsel
for Wynn Resorts (Macau) Limited, in form and substance reasonably satisfactory
to counsel for the Initial Purchasers to the effect set forth in Exhibit G
hereto.

 

(vii) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, as the case may be, of Lionel Sawyer & Collins,
counsel for Aruze USA, Inc. (“Aruze USA”), in form and substance reasonably
satisfactory to counsel for the Initial Purchasers to the effect set forth in
Exhibit H hereto.

 

(viii) At the Closing Time, the Representative shall have received the opinion,
dated as of the Closing Time, of Nagashima Ohno & Tsunematsu, counsel for Aruze
Corp. and Mr. Kazuo Okada, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers to the effect set forth in Exhibit I hereto.

 

(b) Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Representative shall have received the opinion, dated as of Closing Time, of
Latham & Watkins LLP, counsel for the Initial Purchasers. In giving such opinion
such counsel may rely, as to all matters governed by the laws of jurisdictions
other than the law of the State of New York and the federal law of the United
States, upon the opinions of counsel satisfactory to the Representative. Such
counsel may also state that, insofar as such opinion involves factual matters,
they have relied, to the extent they deem proper, upon certificates of officers
of the Company and its Subsidiaries and certificates of public officials.

 

(c) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Final Offering Memorandum (exclusive of any amendments or supplements
thereto subsequent to the date of this Agreement), any Material Adverse Change,
and the Representative shall have received a certificate of the President or a
Vice President of the Company and of the chief financial or chief accounting
officer of the Company, on behalf of (x) Company and (y) the Company, as sole
member and control manager of the Guarantor, dated as of the Closing Time, to
the effect that (i) there has been no such Material Adverse Change, (ii) except
for representations and warranties that speak of a particular date (which
representations shall be true and correct in all material respects, or, if
qualified by materiality, in all respects, as of such date) the representations
and warranties in Section 1 hereof are true and correct in all material
respects, or, if qualified by materiality, in all respects, with the same force
and effect as though expressly made at and as of the Closing Time, and (iii) the
Company and the Guarantor have complied with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to the Closing
Time.

 

(d) Accountants’ Comfort Letter. At the time of the execution of this Agreement,
the Representative shall have received from Deloitte & Touche, LLP a letter
dated such date, in form and substance satisfactory to the Representative
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to initial purchasers in transactions similar to
the offering of the Securities with respect to the financial statements and
certain financial information contained in the Offering Memorandum.

 

(e) Bring-down Comfort Letter. At the Closing Time, the Representative shall
have received from Deloitte & Touche, LLP a letter, dated as of the Closing
Time, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Time.

 

18



--------------------------------------------------------------------------------

(f) Indenture, the Collateral Agreements and the Registration Rights Agreement.
At or prior to the Closing Time, the Company and the Trustee shall have executed
and delivered the Indenture, the Guarantor and the Trustee shall have executed
and delivered the Pledge and Security Agreement, the Company and the Trustee
shall have executed and delivered the Collateral Pledge and Security Agreement,
and the Company, the Guarantor and the Representative shall have executed and
delivered the Registration Rights Agreement.

 

(g) Maintenance of Rating. Since the date of this Agreement, there shall not
have occurred a downgrading in the rating assigned to any of the Company’s or
any of its Subsidiaries’ other debt securities, loans, obligations, guarantees
or other debt for borrowed money (collectively, the “Debt Obligations”),
including, without limitation, the Credit Agreement, dated as of October 30,
2002, among Wynn Las Vegas, LLC, the several banks and other financial
institutions or entities from time to time parties thereto, Deutsche Bank
Securities Inc., Deutsche Bank Trust Company Americas, Banc of America
Securities LLC, Bear, Stearns & Co. Inc., Bear Stearns Corporate Lending Inc.,
Dresdner Bank AG, New York and Cayman Island Branches, and JP Morgan Chase Bank;
the Loan Agreement, dated as of October 30, 2002, by and among Wynn Las Vegas,
LLC, Wells Fargo Bank Nevada, N.A. and the lenders listed on Schedule IA
thereto; and the 12% Second Mortgage Notes due 2010 of Wynn Las Vegas, LLC and
Wynn Las Vegas Capital Corp. by any “nationally recognized statistical rating
agency,” as that term is defined by the Commission for purposes of Rule
436(g)(2) under the 1933 Act, and no such securities rating agency shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s or its Subsidiaries’
other Debt Obligations.

 

(h) The Representative shall have received at the Closing Time, an executed
certificate dated the date of the Closing Time, as applicable, from Stephen A.
Wynn addressed to the Initial Purchasers and stating that it can be relied on by
Latham & Watkins LLP, counsel to Initial Purchasers, and counsel and any special
counsel to the Company and Guarantor, which certificate provides that the
execution and delivery by Mr. Wynn of the Agreement, dated as of June 13, 2002,
by and between Mr. Wynn and the Company and the Buy-Sell Agreement, dated as of
June 13, 2002, by and among Mr. Wynn, Mr. Kazuo Okada, Aruze USA, Inc. and Aruze
Corp. and the performance by him of his obligations thereunder, do not (i)
breach any agreement or instrument with a value in excess of $10.0 million to
which he is a party, (ii) breach any other agreement or instrument to which he
is a party if that breach would subject him to a penalty or a payment
requirement in excess of $10.0 million, or (3) result in a default under any
loan agreement or guarantee or other debt for borrowed money in excess of $10.0
million to which he is a party.

 

(i) PORTAL. At the Closing Time, the Securities shall have been designated for
trading on PORTAL.

 

(j) Lock-Up Agreements. At the date of this Agreement, the Representative shall
have received lock-up agreements, in substantially the form attached hereto as
Exhibit A, signed by the persons and entities listed on Schedule III hereto.

 

(k) Conditions to Purchase of Option Securities. In the event that the Initial
Purchasers exercise their option to purchase all or any portion of the Option
Securities, the representations and warranties of the Company and the Guarantor
contained herein and the statements in any certificates furnished by the
Company, the Guarantor or any of its Subsidiaries hereunder shall be true and
correct as of each Date of Delivery and, at the relevant Date of Delivery, the
Representative shall have received:

 

(i) a certificate, dated as of such Date of Delivery, of the President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company,

 

19



--------------------------------------------------------------------------------

on behalf of each of the Company and the Guarantor, confirming that the
certificate delivered at the Closing Time pursuant to Section 5(c) hereof
remains true and correct as of such Date of Delivery;

 

(ii) the opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Company and the Guarantor, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers, dated as of such Date of Delivery, relating
to the Option Securities and otherwise to the same effect as the opinion by
Section 5(a)(i) hereof;

 

(iii) the opinion of Schreck Brignone, special Nevada counsel for the Company
and the Guarantor, in form and substance reasonably satisfactory to counsel for
the Initial Purchasers, dated as of such Date of Delivery, relating to the
Option Securities and otherwise to the same effect as the opinion required by
Section 5(a)(ii) hereof;

 

(iv) the opinion of Manuel Alexandre de Oliveira Correia da Silva, special Macau
counsel for Wynn Resorts (Macau) S.A., in form and substance reasonably
satisfactory to counsel for the Initial Purchasers, dated as of such Date of
Delivery, relating to the Option Securities and otherwise to the same effect as
the opinion required by Section 5(a)(iii) hereof;

 

(v) the opinion of Fulbright & Jaworski, special regional counsel for Wynn
Resorts (Macau) S.A., in form and substance reasonably satisfactory to counsel
for the Initial Purchasers, dated as of such Date of Delivery, relating to the
Option Securities and otherwise to the same effect as the opinion required by
Section 5(a)(iv) hereof;

 

(vi) the opinion of Mann & Partners, special Isle of Man counsel for certain
Subsidiaries of the Company, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers, dated as of such Date of Delivery, relating
to the Option Securities and otherwise to the same effect as the opinion
required by Section 5(a)(v) hereof;

 

(vii) the opinion of Hoosenally and Neo, special Hong Kong counsel for Wynn
Resorts (Macau) Limited, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers, dated as of such Date of Delivery, relating
to the Option Securities and otherwise to the same effect as the opinion
required by Section 5(a)(vi) hereof;

 

(viii) the opinion of Lionel Sawyer & Collins, counsel for Aruze USA, in form
and substance reasonably satisfactory to counsel for the Initial Purchasers,
dated as of such Date of Delivery, relating to the Option Securities and
otherwise to the same effect as the opinion required by Section 5(a)(vii)
hereof;

 

(ix) the opinion of Nagashima Ohno & Tsunematsu, counsel for Aruze Corp. and Mr.
Kazuo Okada, in form and substance reasonably satisfactory to counsel for the
Initial Purchasers, dated as of such Date of Delivery, relating to the Option
Securities and otherwise to the same effect as the opinion required by Section
5(a)(viii) hereof;

 

(x) the opinion of Latham & Watkins LLP, special counsel for the Initial
Purchasers, dated as of such Date of Delivery, relating to the Option Securities
and otherwise to the same effect as the opinion required by Section 5(b) hereof;

 

(xi) a letter from Deloitte & Touche, LLP in form and substance satisfactory to
the Initial Purchasers and dated as of such Date of Delivery, in substantially
the same form and substance as the letter furnished to the Representative
pursuant to Section 5(e) hereof, except that

 

20



--------------------------------------------------------------------------------

the “specified date” on the letter furnished pursuant to this paragraph shall be
a date not more than three business days prior to such Date of Delivery; and

 

(xii) a certificate, dated as of such Date of Delivery, of Stephen A. Wynn
confirming that the certificate delivered at the Closing Time pursuant to
Section 5(h) hereof remains true and correct as of such Date of Delivery.

 

In addition to the foregoing, at each Date of Delivery, since the date of this
Agreement there shall not have occurred a downgrading in the rating assigned to
any of the Company’s or any of its Subsidiaries’ Debt Obligations by any
“statistical rating agency,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the 1933 Act, and no such securities rating
agency shall have publicly announced that it has under surveillance or review,
with possible negative implications, its rating of any of the Company’s or its
Subsidiaries’ Debt Obligations.

 

(l) Additional Documents. At the Closing Time and each Date of Delivery, counsel
for the Initial Purchasers shall have been furnished with such documents and
opinions as they reasonably may require for the purpose of enabling them to pass
upon the issuance and sale of the Securities as herein contemplated, or in order
to evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company and the Guarantor in connection with the issuance and sale
of the Securities as herein contemplated shall be reasonably satisfactory in
form and substance to the Representative and counsel for the Initial Purchasers.

 

(m) Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement
(or, with respect to the Initial Purchasers’ exercise of any option for the
purchase of Option Securities on a Date of Delivery after the Closing Time, the
obligations of the Initial Purchasers to purchase the Option Securities on such
Date of Delivery), may be terminated by the Representative by notice to the
Company at any time at or prior to the Closing Time or such Date of Delivery, as
the case may be, and such termination shall be without liability of any party to
any other party except as provided in Section 4 and except that Sections 1, 7, 8
and 9 shall survive any such termination and remain in full force and effect.

 

SECTION 6. Subsequent Offers and Resales of the Securities.

 

(a) Offer and Sale Procedures. Each of the Initial Purchaser, the Company and
the Guarantor hereby establish and agree to observe the following procedures in
connection with the offer and sale of the Securities:

 

(i) Offers and Sales. Offers and sales of the Securities shall be made to such
persons whom the offeror or seller reasonably believe to be qualified
institutional buyers, as defined in Rule 144A under the 1933 Act (“Qualified
Institutional Buyers”) and in such manner as is contemplated by the Offering
Memorandum. Each Initial Purchaser severally agrees that it will not offer, sell
or deliver any of the Securities (A) in any jurisdiction outside the United
States except under circumstances that will result in compliance with the
applicable laws thereof, and that it will take at its own expense whatever
action is required to permit its purchase and resale of the Securities in such
jurisdictions or (B) to any officer or director of the Company.

 

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in the
United States in connection with the offering or sale of the Securities.

 

21



--------------------------------------------------------------------------------

(iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank Subsequent
Purchaser of a Security acting as a fiduciary for one or more third parties,
each third party shall, in the judgment of the applicable Initial Purchaser, be
a Qualified Institutional Buyer.

 

(iv) Subsequent Purchaser Notification. Each Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. Affiliates to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or Affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the 1933 Act, (B)
are being sold to them without registration under the 1933 Act in reliance on
Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, or (2) in accordance with (x) Rule 144A
to a person whom the seller reasonably believes is a Qualified Institutional
Buyer that is purchasing such Securities for its own account or for the account
of a Qualified Institutional Buyer to whom notice is given that the offer, sale
or transfer is being made in reliance on Rule 144A or (y) pursuant to another
available exemption from registration under the 1933 Act.

 

(v) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.

 

(vi) Restrictions on Transfer. The transfer restrictions and the other
provisions set forth in the Offering Memorandum under the heading “Notice to
Investors,” including the legend required thereby, shall apply to the Securities
except as otherwise agreed by the Company, the Guarantor and the Initial
Purchasers.

 

(vii) Delivery of Offering Memorandum. Each Initial Purchaser will deliver to
each Subsequent Purchaser of the Securities from such Initial Purchaser, in
connection with its original distribution of the Securities, a copy of the
Offering Memorandum, as amended and supplemented at the date of such delivery.

 

(b) Covenants of the Company and the Guarantor. The Company and the Guarantor
covenant with each Initial Purchaser as follows:

 

(i) Integration. The Company agrees that it will not, and will cause its
Subsidiaries and use commercially reasonable best efforts to cause its
Affiliates (other than its Subsidiaries) not to, directly or indirectly, solicit
any offer to buy, sell or make any offer or sale of, or otherwise negotiate in
respect of, securities of the Company of any class if, as a result of the
doctrine of “integration” referred to in Rule 502 under the 1933 Act, such offer
or sale would render invalid (for the purpose of (i) the sale of the Securities
by the Company to the Initial Purchasers, (ii) the resale of the Securities by
the Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the 1933 Act provided by Section 4(2) thereof or by
Rule 144A thereunder or otherwise.

 

(ii) Rule 144A Information. The Company agrees that, in order to render the
Securities eligible for resale pursuant to Rule 144A under the 1933 Act, while
any of the Securities remain outstanding and are “restricted securities” within
the meaning of Rule 144

 

22



--------------------------------------------------------------------------------

under the 1933 Act, it will make available, upon request, to any holder of
Securities or prospective purchasers of Securities the information specified in
Rule 144A(d)(4), unless the Company furnishes information to the Commission
pursuant to Section 13 or 15(d) of the 1934 Act.

 

(iii) Restriction on Repurchases. Other than pursuant to an effective
registration statement, until the expiration of two years after the original
issuance of the Securities, the Company will not, and will cause its
Subsidiaries and use its commercially reasonable best efforts to cause its
Affiliates (other than its Subsidiaries) not to, resell any offered Securities
that are “restricted securities” (as such term is defined under Rule 144(a)(3)
under the 1933 Act), whether as beneficial owner or otherwise (except as agent
acting as a securities broker on behalf of and for the account of customers in
the ordinary course of business in unsolicited broker’s transactions).

 

(c) Qualified Institutional Buyer. Each Initial Purchaser severally and not
jointly represents and warrants to, and agrees with, the Company that it is a
Qualified Institutional Buyer and an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act (an “Accredited Investor”).

 

(d) Restricted Securities. Each Initial Purchaser understands that the
Securities have not been and, except as required by the Registration Rights
Agreement, will not be registered under the 1933 Act and may not be offered or
sold within the United States or to, or for the account or benefit of, U.S.
persons except pursuant to an exemption from the registration requirements of
the 1933 Act.

 

SECTION 7. Indemnification.

 

(a) Indemnification of Initial Purchasers. The Company and the Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, as such term is defined in Rule 501(b) under the 1933
Act (each, an “Affiliate”) and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Representative), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

 

23



--------------------------------------------------------------------------------

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representative expressly for use in the Offering
Memorandum (or any amendment thereto).

 

(b) Indemnification of Company and the Guarantor. Each Initial Purchaser
severally agrees to indemnify and hold harmless the Company, the Guarantor, the
Affiliates of any of the foregoing and each person, if any, who controls the
Company and the Guarantor within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Offering Memorandum in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
in the Offering Memorandum.

 

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability that it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by the Representative, and,
in the case of parties indemnified pursuant to Section 7(b) above, counsel to
the indemnified parties shall be selected by the Company. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section or Section 8
hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement; provided that an indemnifying party shall not be liable for any such
settlement effected without its consent if such indemnifying party, prior to the
date of such settlement, (1) reimburses such indemnified party in accordance
with such request for the amount of such fees and expenses of counsel as the
indemnifying party believes in good faith to be reasonable, and (2) provides
written notice to the indemnified party that

 

24



--------------------------------------------------------------------------------

the indemnifying party disputes in good faith the reasonableness of the unpaid
balance of such fees and expenses.

 

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantor on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantor on the
one hand and of the Initial Purchasers on the other hand in connection with the
statements or omissions that resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

 

The relative benefits received by the Company and the Guarantor on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and the Guarantor and the total underwriting discount received by
the Initial Purchasers, bear to the aggregate initial offering price of the
Securities.

 

The relative fault of the Company and the Guarantor on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company, the Guarantor and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to above in this Section. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s

 

25



--------------------------------------------------------------------------------

Affiliates shall have the same rights to contribution as such Initial Purchaser,
and each person, if any, who controls the Company or the Guarantor within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, or who is
an Affiliate of the Company or the Guarantor shall have the same rights to
contribution as the Company or the Guarantor, respectively. The Initial
Purchasers’ respective obligations to contribute pursuant to this Section are
several in proportion to the principal amount of Securities set forth opposite
their respective names in Schedule II hereto and are not joint.

 

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or the Guarantor submitted pursuant
hereto shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf any Initial Purchaser or its Affiliates,
any person controlling any Initial Purchaser, its officers or directors or any
person controlling the Company or the Guarantor and (ii) delivery of and payment
for the Securities.

 

SECTION 10. Termination of Agreement.

 

(a) Termination; General. The Representative may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time or, with
respect to any Option Securities, the Date of Delivery (i) if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the Final Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
Material Adverse Change, whether or not arising in the ordinary course of
business or (ii) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Representative,
impracticable or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (iii) if trading in any securities of the
Company has been suspended or materially limited by the Commission or the Nasdaq
National Market, or if trading generally on the American Stock Exchange or the
New York Stock Exchange or in the Nasdaq National Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the National Association of
Securities Dealers, Inc. or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (v) if a banking moratorium has been
declared by either Federal or New York or Nevada authorities, or (vi) upon any
downgrading, or placement on any watch list for possible downgrading, in the
rating of any of the Company’s or its Subsidiaries’ Debt Obligations by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Exchange Act).

 

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8 and 9
shall survive such termination and remain in full force and effect.

 

SECTION 11. Default by One or More of the Initial Purchasers. If one or more of
the Initial Purchasers shall fail at the Closing Time, or, if any Option
Securities are purchased, the Date of Delivery, to purchase the Securities which
it or they are obligated to purchase under this Agreement (the “Defaulted
Securities”), the Representative shall have the right, within 24 hours
thereafter, to make arrangements for one or more of the non-defaulting Initial
Purchasers, or any other initial purchasers, to purchase all, but not less than
all, of the Defaulted Securities in such amounts as may be agreed upon and upon
the terms

 

26



--------------------------------------------------------------------------------

herein set forth; if, however, the Representative shall not have completed such
arrangements within such 24-hour period, then:

 

(a) if the number of Defaulted Securities does not exceed 10% of the aggregate
principal amount of the Securities to be purchased hereunder, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers, or

 

(b) if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of the Securities to be purchased hereunder, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement, either the Representative or the Company shall have the right to
postpone Closing Time or, in the case of any Option Securities, the Date of
Delivery, for a period not exceeding seven days in order to effect any required
changes in the Offering Memorandum or in any other documents or arrangements. As
used herein, the term “Initial Purchaser” includes any person substituted for an
Initial Purchaser under this Section 11.

 

SECTION 12. Tax Disclosure. Notwithstanding anything to the contrary herein or
in any related document, from the commencement of discussions with respect to
the transactions contemplated hereby, the parties (and each employee,
representative or other agent of the parties) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure (as
such terms are used in Sections 6011, 6111 and 6112 of the U.S. Code and the
Treasury Regulations promulgated thereunder) of the transactions and all
materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment and tax structure; provided, however,
that no party (and no employee, representative, or other agent thereof) shall
disclose any other information that is not relevant to understanding the tax
treatment and tax structure of the transaction (including the identity of any
party and any information that could lead another to determine the identity of
any party), or any other information to the extent that such disclosure could
result in a violation of any federal or state securities law.

 

SECTION 13. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchasers shall
be directed to the Representative at Deutsche Bank Securities Inc., 60 Wall
Street, New York, NY 10005, attention of Drew Goldman, notices to the Company or
the Guarantor shall be directed to them at Wynn Resorts, Limited, 3145 Las Vegas
Boulevard South, Las Vegas, Nevada 89109, attention of General Counsel.

 

SECTION 14. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchasers, the Company and the Guarantor and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers, the Company and their Guarantor and their respective
successors and the controlling persons and officers and directors referred to in
Sections 7 and 8 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Initial
Purchasers, the Company and the Guarantor and their

 

27



--------------------------------------------------------------------------------

respective successors, and said controlling persons and officers and directors
and their heirs and legal representatives, and for the benefit of no other
person, firm or corporation. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor by reason merely of such purchase.

 

SECTION 15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

SECTION 16. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

SECTION 17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

SECTION 18. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers, the Company and the Guarantor in accordance with its
terms.

 

Very truly yours,

WYNN RESORTS, LIMITED

By:

 

/s/    RONALD J. KRAMER

--------------------------------------------------------------------------------

   

Name:  Ronald J. Kramer

Title:  President

WYNN RESORTS FUNDING, LLC

By:

 

Wynn Resorts, Limited,

its sole member and control manager

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

                                   

DEUTSCHE BANK SECURITIES INC.

As Representative of the

Initial Purchasers listed on Schedule II

 

                              By:  

/s/    RONALD J. KRAMER

--------------------------------------------------------------------------------

Name:  Ronald J. Kramer

Title:  President

By:

 

/s/    PAUL WHYTE

--------------------------------------------------------------------------------

                                        Authorized Signatory                    
               

By:

 

/s/    A. DREW GOLDMAN

--------------------------------------------------------------------------------

                                        Authorized Signatory                    
               

 

S-1